___________

                            No. 95-2795
                            ___________

Juan Hernandez Flores,           *
                                 *
          Appellant,             *
                                 *   Appeal from the United States
     v.                          *   District Court for the
                                 *   District of South Dakota.
United States of America,        *
                                 *   [UNPUBLISHED]
          Appellee.              *


                            ___________

                  Submitted:   January 18, 1996

                       Filed: January 25, 1996
                            ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     Juan Hernandez Flores appeals the district court's1 order
denying his 28 U.S.C. § 2255 motion. Having reviewed the record
and the parties' briefs, we conclude that no error of law appears,
and that the district court did not abuse its discretion in not
holding an evidentiary hearing, see Engelen v. United States, 68
F.3d 238, 240 (8th Cir. 1995).    We decline to address Flores's
other arguments raised for the first time on appeal. See United
States v. Dixon, 51 F.3d 1376, 1383 (8th Cir. 1995). Accordingly,
we affirm. See 8th Cir. R. 47B.




     1
      The Honorable Richard H. Battey, Chief Judge, United States
District Court for the District of South Dakota.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-